Citation Nr: 1714650	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation prior to March 3, 2008 for a right ankle disability. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

In July 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In a November 2015 decision, the Board denied the claim for entitlement to a compensable disability evaluation prior to March 3, 2008, and higher than 10 percent since March 3, 2008, for a right ankle disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to set forth adequate reasons or bases regarding the possibility of a 10 percent rating for the Veteran's service-connected right ankle disability prior to March 3, 2008 based on the Veteran's assertions that he experienced right ankle pain.  

In a February 2017 Order the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  The case has now been returned to the Board for further appellate review.





FINDING OF FACT

Prior to March 3, 2008 the most probative evidence demonstrates that the Veteran's right ankle disability was manifested by pain.


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to March 3, 2008 for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor than actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran asserted that his service-connected right ankle disability is more severe than his current evaluation.

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

As previously noted, the Court vacated and remanded the portion of the November 2015 Board decision that denied entitlement to a compensable rating prior to March 3, 2008, for a right ankle disability.  As such, the Board will focus its analysis on the period prior to March 3, 2008.

During an August 2005 VA examination the Veteran reported that his right ankle would give way at least four times a day, that he experienced instability, pain, stiffness, weakness, and flare-ups that were severe and occurred five or six times a day.  The VA examiner reported that the veteran did not experience episodes of dislocation or subluxation and that no ankylosis was present.  The Veteran reported that he required a brace for walking.  He described the pain he experienced as the worse possible pain of his life, and that the flare-ups depended on the activities he did during the day and lasted a few hours.  The examiner reported that there would be no functional impairment due to his ankle condition and no functional limitation with frequent use.  Range of motion findings revealed 20 degrees dorsiflexion and 40 degrees plantar flexion with no additional limitation of motion on repetitive use.  The examiner diagnosed residuals of a right ankle injury with Achilles tendon repair manifested by mild osteoarthritis and reported that the disability caused problems with lifting and carrying and caused the Veteran to slow down, but he was able to do his duties albeit with pain.  The examiner reported that in the last 12 months the Veteran had lost about 60 days of employment and was unable to do any lifting. 

In an April 2007 VA examination the Veteran complained of right ankle pain aggravated by cold weather, jogging, or running that was relieved by elevation or rest.  The Veteran reported episodes of locking and swelling that occurred at least 3 to 4 times a week, and that prolonged walking and standing caused mild pain on the right Achilles which mildly affected his usual daily activities.  The examiner reported that the Veteran did not use an ankle brace.  On examination of the right ankle, there was tenderness on the Achilles tendon, strength was 4/5, and range of motion findings revealed normal range of motion of the right ankle (dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees) without evidence of pain or loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  The VA examiner diagnosed a healed right ankle Achilles tendon rupture.  The examiner estimated that the Veteran would have no additional limitation of motion of his right ankle during flare-ups and that he would have no additional functional limitation of his right ankle during repetitive use due to pain, fatigue, weakness, or lack of endurance.

The Board has contemplated the Veteran's subjective complaints of pain.  In cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton, 25 Vet. App. 6.  As pain in motion has been shown throughout the relevant period here, a 10 percent rating is warranted based on limitation of motion.  38 C.F.R. § 4.59.  A higher rating is not warranted as the record reveals that during the August 2005 VA examination the Veteran had slight limitation of motion on flexion, to 40 degrees, and normal range of motion during the April 2007 VA examination.  38 C.F.R. § 4.71a, DC 5271.  

Consideration has also been given to other potentially applicable diagnostic codes for the ankle.  However, since there is no evidence of ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, Diagnostic Codes 5270 and 5272 through 5274 are inapplicable.  38 C.F.R. § 4.114 (2016).

Based on the foregoing, the Board finds that the Veteran's right ankle disability is manifested by symptomatology that warrants a 10 percent rating, but no higher, prior to March 3, 2008.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's right ankle disability a rating in excess of 10 percent, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); see also Mitchell, 25 Vet. App. 32.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty walking and standing for prolonged periods of times, flare ups of pain and swelling, and the right ankle giving way; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran used a brace to alleviate his symptoms.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed.  In fact, the Veteran's VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace is not exceptional or unusual for someone with a right ankle disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration for a right ankle disability is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in October 2006.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that the severity of his service-connected right ankle disability has worsened since his initial disability rating was assigned and seeks an increased rating.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
	
ORDER

A 10 percent rating, but no higher, for a right ankle disability based on limitation of motion for the period prior to March 3, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


